DETAILED ACTION
In response to the Amendments filed on June 18, 2021, claims 1, 2, 6, 15, 16, and 19 are amended. Currently, claims 1-20 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on June 18, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,405,955 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
It is noted that support for the amendments are provided in:
The limitation of “undivided interior compartment” (as per claim 1) and “an undivided longitudinal length dimension of the storage compartment in the longitudinal direction” (as per claim 11) is supported by Figs. 11-13, but the specification appears to lack antecedent basis. Therefore, the specification is amended as presented in the Examiner’s Amendment below to avoid an objection to the specification. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “securing element” in claims 13-15. It is noted that the recitation of “element” is considered a generic placeholder with the functions of “securing” in claim 13, “configured such that by pressing…releases the drawer” in claim 14, and “releasing of the drawer…state” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a corresponding spring (instant pg. 3, lines 11-17, particularly line 15).  

Response to Arguments
With respect to the previous claim objections and 35 U.S.C. 112(b) rejections, the amendments to the claims are considered sufficient to clarifying the previous objections and 35 U.S.C. 112(b) rejections for these claims. As for the previous confusion of corresponding structure for the claim limitation of “securing element”, applicant’s remarks on pg. 8 is considered sufficient to clarify the record of the disclosed corresponding structure. Therefore, the previous objections and 35 U.S.C. 112(b) rejections are hereby withdrawn.

With respect to the previous double patenting rejection, a proper terminal disclaimer has been filed. Therefore, the previous double patenting rejections are hereby withdrawn.

Applicant's arguments regarding Kim and Panyon, Jr. on pgs. 7-8 filed on June 18, 2021 have been fully considered and are considered persuasive in view of the claim amendments.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Ulbrich on June 28, 2021.

The application has been amended as follows: 
The specification is amended as follow:
On pg. 13, line 11, the recitation of “The drawer 106 comprises an accommodation area 115” is amended to recite --The drawer 106 comprises an undivided accommodation area 115--.

Claim 1 is amended as follow:
1. (Currently Amended) An injector for injecting a pellet via a hollow-bore needle, comprising: 
a main body; 
a delivery opening formed in the main body to which the hollow-bore needle can be connected; 
a magazine for accommodating a plurality of pellets, the magazine comprising a several barrels, wherein each of the several barrels comprises a 
a magazine guide configured to bring each of the several barrels of the magazine, barrel- by-barrel, into an injection position, 
wherein when a barrel of the several barrels is in the injection position, a plunger of the injector can be moved in a direction of the delivery opening in order to deliver the one of the plurality of pellets that can be accommodated  in the barrel via the delivery opening; and 
a slide-out drawer formed in the main body to accommodate a replacement hollow- bore needle, the 
wherein the 

REASONS FOR ALLOWANCE
Claims 1-20, as amended in the Examiner’s Amendments above of the Amendments filed on June 18, 2021, are allowed over the prior art of record.
the claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the specifics of an injector for injecting a pellet via a hollow-bore needle comprising a main body, a delivery opening, a magazine, a magazine guide, and a slide-out drawer as required by the amended claims.
The closest prior art of record is Sandhage (US Pat. No. 4,077,406), Kim (US Pat. Nos. 5,813,589 and 5,639,006), Panyon, Jr. (US Pat. No. 5,608,940), Furutu (US Pat. No. 3,924,788), Darbo (US Pat. No. 4,465,191), Turley (US Pat. Nos. 6,258,056 B1 and 4,154,239), Sebban (US Pub. No. 2002/0162565 A1), and Grim (US Pat. No. 4,762,515
Regarding claims 1 and 11, the closest prior art of record do not disclose the specifics of the drawer in cooperation with the other structure as required, see also pgs. 7-8 of the Remarks filed on June 18, 2021 for additional details regarding Kim and Panyon, Jr.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783